 14DECISIONSOF NATIONALW. F. MosleyContracting,Inc.andBrotherhood ofPainters,Decorators&Paper Hangers of Amer-ica,AFL-CIO,LocalUnion107.Case15-CA-3600June 30, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH, AND JENKINSOn April 7, 1970, Trial Examiner Jerry B. Stoneissued his Decision in the above-entitled proceed-ing, finding that the Respondent had not engaged inthe alleged unfair labor practices and recommend-ing that the complaint be dismissedin itsentirety,as set forth in the attached Trial Examiner's Deci-sion. The General Counsel filed timely exceptionsand a brief, and the Respondent filed a memoran-dum in reply.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and'herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed in its entirety.LABOR RELATIONS BOARDThe basic issues are (1) whether the Respondentbelonged to a multiemployer bargaining associationduly authorized to enter into binding collective-bar-gaining agreements on his behalf and (2) whetherRespondent has violated Section 8(a)(1) and (5) ofthe Act by refusing to sign a collective-bargainingagreement allegedly agreed to by such multiem-ployer bargaining association. There are other is-sues but the above are the basic issues involvedherein, and the disposition of these issues as in-dicated hereinafter removes the necessity of resolv-ing other issues.All parties were afforded full opportunity to par-ticipate in the proceedings, and the Respondentand the General Counsel have filed briefs whichhave been considered.Upon the entire record in the case and from myobservation of witnesses, I hereby make the follow-ing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER[W. F. Mosley Contracting, Inc., a corporationchartered underMississippi law, is engaged inpainting and general contracting. During 1968, W.F.Mosley Contracting, Inc., purchased from Hand-sboro Glass and Supply Company, Inc., of Gulfport,Mississippi, goods valued in excess of $50,000. Saidgoods had been purchased and received frompoints outside the State of Mississippi by Hands-boro Glass and Supply Company, Inc. During thefiscal year 1969, ending on October 31, 1969, W.F.Mosley Contracting, Inc., purchased fromHandsboro Glass and Supply Company, Inc.,goods and materials valued in excess of $50,000.Said goods were purchased and received by Hands-boro Glass and Supply Company, Inc., from placesoutside the State of Mississippi.Based upon the foregoing, it is concluded andfound that the Respondent is, and has been at alltimes material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.II.THE LABORORGANIZATION INVOLVED2TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJERRY B. STONE, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Rela-tions Act, as amended, was tried pursuant to duenotice on November 6 and 7, 1969, at Gulfport,Mississippi.The charge in this case was filed on July 25,1969. The complaint in this case was issued on Sep-tember 30, 1969. An amendment to the complaintwas issued on November 6, 1969.184 NLRB No. 2Brotherhood of Painters,Decorators & PaperHangers ofAmerica, AFL-CIO, Local Union 107,the Union,is,and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.'The factsare based upon stipulationsof theparties and creditedtestimony of Mosley and a fair inference therefrom'The facts are basedupon the pleadings and admissions therein W. F. MOSLEY CONTRACTING, INC.15III.THE ALLEGED UNFAIR LABOR PRACTICESThe Facts3The principalissue in thiscase is whether theRespondentwas a member of an associationauthorized by him to negotiate and to bind himwith respect to contracts negotiated. Resolution ofthis issuein this case disposes of the necessity ofresolving the otherissues.The facts are relatively clear. In early 1967,Brotherhood of Painters, Decorators & Paper Hang-ers of America, AFL-CIO, Locals 311 and 107merged. Thereafter efforts were made to organizeand to get contractors in the area to bargain jointlyor to abide by an area-type contract.Around March 31, 1967, union representativeshad a meeting with some contractorsdoing businessin the Gulfportarea.Among the contractors were aman namedBailey,a member of the Painting andDecorating Contractors of America in another city,Mosley (the Respondent herein),Wimpee, andBrosh. The union representatives and the contrac-tors were of the opinion that a contractors' associa-tion should be formed. Thereafter Union Represent-ative Stokes contacted Lennie Hijuelos, regionalvice president and secretary-treasurer of the Tri-State Council of Painting and Decorating Contrac-torsofAmerica in New Orleans. Stokes toldHijuelos that a group of contractors in the Gulfportareawere interested in forming a chapter (ofPDCA) and suggested that Hijuelos contact W. F.Mosley. Hijuelos wrote Mosley, referred to whatStokes had related, suggested a meeting betweenMosley (and the others), and requested a time andplace for such meeting.The record is not clear how the next eventsshaped up. In any event either 5 or 6 days later(April 11) Mosley and Hijuelos met in Mosley's of-fice in Gulfport. Hijuelos and Mosley discussed thenumber of contractors who were on the Gulf Coastand other related matters. Hijuelos explained theground rules of PDCA and that for a charter achapter would have to have five active members.Hijuelos and Mosley discussed five prospective ac-tivemembers. Either on or around April 11, orthereafter, the other four prospective contractormembers of PDCA were contacted.4As a result of the foregoing, Hijuelos met withMosley and three or four of the other contractorswho were prospective members of the proposedchapter on April 27, 1967. Hijuelos discussed withthe contractors the purpose of PDCA, its activities,what a chapter was, and how to form a chapter.Hijuelos pointed out that the purpose of PDCA wasconcern with labor organizations and with labornegotiations.Hijuelos told the contractors that they wouldhave to elect officers and keep their dues paid inorder to keep the proposed association (chapter)active.Hijuelos told the contractors that the or-ganization was for better relationship between theUnion and the contractors, that it would bring thecontractors together, and that they could discusstheirproblems or anything else they decided.Hijuelos told the contractors that the associationwould give them a better bargaining position.Hijuelos explained the various activities andpublications of PDCA and showed the contractorssamples of the estimating guide, the yearbook, thetest book, and similar publications.Apparently the Union and the contractors hadpreviously set a bargaining session for the night ofApril 27, 1967. Hijuelos was asked by the contrac-tors to remain for the bargaining sessions, to sit inthe bargaining sessions with them, and to reviewthe bargaining sessions with them.On the night of April 27, 1967, Hijuelos, four ofthe referred-to contractors,,' and the Union met todiscuss a bargaining contract. At this session, oneof the contractors told Mosley to act as chairman ofthe contractor group. During the session the Unionpresented a written contract proposal, and wages,hours, and working conditions of the employees ofthe employers were discussed. After the sessionHijuelos took a copy of the proposed contract backto New Orleans with him and reviewed it. On April29, 1967, Hijuelos, by letter to Mosley, sent noteson suggested revisions, copies of a New Orleanscontract, and a proposed supplemental agreementfor residential work.,' Hijuelos requested that ifMosley's group decided to form a chapter of PDCAon Monday that names, addresses, and checks (fordues) be submitted in order that the prospectivemembers might be placed on the national roles.Apparently around May 1, 1967, some of thereferred-to contractors met and discussed the con-tractproposal,Hijuelo'ssuggestions,and thePDCA. Terry gave Mosley a check for Terry'sPDCA dues. It is not clear when the other threecontractors submitted their dues or how they weresubmitted to PDCA. It is clear that dues for thereferred-to five contractorswere submitted toHijuelos by late May 1967.Apparently around this time the contractorsdesired deleted from the Union's proposal provi-sions relating to the limitation of roller size and tothe industrial rate of pay for the use of powerequipment. It appears that the contractors' positionwas communicated to the Union. It also appearsthat the Union decided to accept a contract withthe deletions proposed by the contractors. It ap-pears that shortly before May 11, 1967, Mosley andWimpee spoke to each other and were in agree-' The facts are based upon a composite of the credited aspects of thetestimony of Hijuelos,Reed,Jordan,TerryWimpee, and Mosley, the ex-hibits and stipulations in the record,and fair inferences based upon theforegoing and the logical consistency of all of the facts4The prospective contractor members were Mosley,Terry,Wimpee,Langford, and Jordan' It appears thatLangfordwas not present° It is not clear whether the proposed supplemental agreement related tothe New Orleans contract or to the proposed Gulfport contract 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDment as to the proposed contract. It also appearsthatMosley and Wimpee checked with two of theother contractors. These two indicated their agree-ment to the proposed contract terms. The overallevidence tends to reveal that Langford was the onecontractor not specifically contacted at the time.The overall evidence tends to reveal that Langfordwas known by all to be willing to go along with theconsensus of the others as to contract terms.Thereafter Mosley advised Reed, of the Union, ofthe contractors' willingness to execute the proposedcontract, as amended. Reed secured from Mosleythe proposed contract, as amended, and had thesame typed up. Thereafter, on or around May 11,1967, Reed took the typed copy of the contract tothe individual contractors, some of whom weremembers or later became members of the PDCA,and secured some of their signatures to said con-tract.7The referred-to contract contained,inter alia,thefollowing provisions:SCALE OF WAGES AND WORKINGCONDITIONSArticles of agreement made and entered intothis the day of , 196 , between , here-inafter referred to as the "Employer", andthe Brotherhood of Painters, Decorators andPaperhangers of America, Local Union No.107,AFL-CIO,ofBiloxi,Mississippi,hereinafter called the "Union", for and behalfof the Employees now employed or hereinafterto be employed by the Employer and collec-tively designated as Employees.In consideration of the mutual covenantsand obligations hereinafter assumed by each ofthe Parties hereto and to each other, saidParties do hereby agree and bind themselves asfollows:ARTICLE I. HIRING PROCEDURE:Section C. In the employment of workmenfor all work covered by this agreement the fol-lowing shall govern:1.The Union shall establish and maintainopen and non-discriminatory employment listof workmen of this particular trade, includingjourneymen painters or indentured apprenticespreviously employed by Employers in themulti-employer unit included in this agreementand non-member workers who may make ap-plication for a place on the list.*3.The Union or its agent will furnish eachsuch required and competent workman en-tered on said list to the Employer by use of awritten referral by the Union to the workmandispatched, and will furnish such workmanfrom the Union's open listing in the mannerand order as follows:(b).Workmen who have been employed byEmployers within the unit covered by thisagreement during the previous ten (10) years.*ARTICLE II. APPRENTICES:*Section 2.When an Employer, because ofworking conditions, is unable to provide thediversity of work experience necessary for theapprenticetobecome a well roundedcraftsman, the joint apprenticeship committeeis empowered to rotate the apprentice in orderto provide the necessary experience. When anEmployer loses an apprentice in this manner,he hereby agrees to replace him within sixty(60) days.Section 3. All Employers signatory to thisagreement shall contribute monthly two cents(.02) per hour of the hours performed by jour-neymen in his employ. Monies to be paid tothe treasurer of the Joint Apprentice Commit-tee.ARTICLE VI.Section 1. A Joint Trade Board will be ap-pointed by the contracting parties immediatelyupon signing this agreement.All matters of dis-agreement between the parties hereunto mustbe submitted to the Joint Trade Board for deci-sion.ThisBoard to meet within forty-eight(48) hours after the request is presented inwriting to the Secretary of the Board.*IThe dateson the contract appear tohave been addedmonths after thewas confusion as to when the contract was signedAt onepoint he testifieddate ofexecution I find it hard tobelievethat the contract was dated Junethat the contract was signedon May 11, 1967 Consideringthis and the log-l, 1968, by mistake in 1967 Rather I am convincedthat in 1968,or moreicalconsistency of all of theevidence, I am persuadedthe contract (1967)likely in 1969, this datewas inserted Reed testified tothe effectthat therewas signedon May 11, 1967 W. F. MOSLEY CONTRACTING, INC.Section 3.The Joint Trade Board shall havethe power to interpret this agreement and saidBoard,as well as each of the Parties hereto,shall have the power to enforce this agreement,and the decision of said Board shall be finaland binding to all Parties of this Agreement.Section 4.The Joint Trade Board shall becomposed of three(3) Contractors signatoryof this agreement,and three(3) journeymenmembers of the Painter'sLocal Union No.107.Section 5.In all matters coming before theBoard for decision a majority vote of all mem-bers of the Board will rule. In the case of a tievote,or inability to reach a decision,the caseshall be submitted to the National Trade JointBoard and their decision is final.Section 6.The Board shall elect a Presidentand a Secretary-Treasurer.The Board shall beresponsible to the Parties of this agreement forallmonies turned over to it.Section 7.The Joint Trade Board shall haveauthority to discipline violators of this agree-ment by cancellation of this agreement, andfining violators of this agreement.All fines tobe paid to Secretary-Treasurer of Joint TradeBoard,and said fines to be used in the opera-tion of Trade Board.The aforesaid contract did not include languagethat specifically referred to PDCA in its body or atthe places for signatures.At the places for signa-tures was an indicated place for"Employer"signa-tures.On or around May 30,1967, the followingDeclaration of Trust was executed.RespondentMosley was not a signatory thereto nor was thistrust executed purportedly by someone for the"contractors association."1June 1967DECLARATION OF TRUST APPROVED BYTHE NATIONAL JOINT PAINTING ANDDECORATION APPRENTICESHIP ANDTRAINING COMMITTEETHISAGREEMENT AND DECLARA-TION OF TRUST,entered into as of the 1stday of June,1967, in thecity ofBiloxi,State ofMississippi,by and between Local Union No.107 ofthe Brotherhood of Painters, Decora-tors and Paperhangers of America(hereinaftercalled the`Union')and the Gulf Coast Chapterof the Painting and Decorating Contractors ofAmerica,Inc., (hereinafter called the 'CHAP-TER'), andEMPLOYERUNIONTRUSTEESTRUSTEESsAfter the contract was signed,the Union appears to have signed up sub-stantially all of Mosley's employees as membersThe factsindicate that atthe mostonly five of Mosley's employeeswere unionmembers prior to17who, with their successors designated in themannerhereinafterprovidedfor,arehereinafter called the `TRUSTEES'.WHEREAS, the Union and the Chapterhave heretofore entered into a Collective Bar-gaining Agreement dated the 1st day of June,1967, which, by some of its terms, requirespecific contributions by all employers who areparties thereto, for the purpose of financingthe establishment and maintenance of a Trustfor the operation of a program or programsproviding for the training of apprentices andthe retraining or refresher training of jour-neymen, and it is the desire of the Union andthe Chapter to create an appropriate Trust forthe administration of such training programs.In Section 7 of ARTICLE VII - in the thirdline, after the word "in" shall read as follows:When a general contractor indicates hisdesire to perform work normally sub-con-tracted, he will be required to show, affirm-atively, that such work is ordinarily per-formed by him and that his existing or-ganization includes capable personnel andsuitable equipment for the work. Membersof this Brotherhood shall not work for anygeneral contractor who cannot so qualify.New Section 8 to ARTICLE VII to read:The regulation of tools contained in thisAgreement shall not be interpreted or en-forced in a way to prevent their use whererequired, or necessary, to perform an ac-ceptable job with specified coatings andwhere all proper safety regulations are en-forced./s/ Charles B. ReedContractors Assn.Local Unionand/or otherRepresentativeMay 30, 1967May 30, 1967DateDate/s/ C. A. LangfordDate:/s/ Clarence JordanDate:/s/ J.W. WimpeeDate:/s/R. C. BroshDate:/s/ Jim Young & SonDate:/s/Aity CompanyThere were other documents executed as to wagestatements around this time. These documentsreflect individual signatures but nowhere, evenwhere space indicated therefor, reflects a signatureof an agent purportedly for a "contractorsassocia-tion. "8After such meeting as previously set forth andoccurring in April and May 1967, there was nofurthermeeting of the referred-to Gulf CoastChapter of Painting and Decorating Contractors ofthis time The record is imprecise as to this or as to Mosley's number ofemployees at the time 18DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerica in 1967 or 1968. As indicated, dues werepaid by Clarence Jordan, Langford Ptg. & Dec.Service,W. F. Mosley, Gordon Terry, and Wimpee-Godwin,Inc., inMay 1967. Thereafter these dueswere forwarded in late May or June 1967 to the na-tionalassociation.A listing of the aforesaid was in-cluded in the national yearbook of 1967 as beingthe Gulf Coast chapter. No officers were electedfor said chapter, no charter was issued to saidchapter, no constitution nor bylaws were adoptedby said chapter, and as indicated no formalmeetings of said chapter were held after May1967.9 No dues were paid thereafter by such mem-bers, except by Wimpee who paid dues to the na-tional association in early 1969. Furthermore, thereisno evidence to reveal that membership in thePainting and Decorating Contractors Association,in and of itself, constituted authorization by respec-tivemembers to such association to negotiate onthe members' behalf or to enter into binding collec-tive-bargaining agreements on behalf of such mem-bers.Around November 1968, Reed received somemoneys from a PDCA contractor, not a member ofthe Gulfport group, in connection with the joint ap-prenticeship program. Reed established an accountfor "Gulfcoast Chapter PDCA & Local Union 107JointApprenticeship Program" and told Mosleythat he had done so. Mosley told Reed that this wasall right.10Around April 1969, Reed spoke to Mosley and tosome of the other contractors about negotiationsfor a new contract. There is conflict as to whetherReed sent written letters concerning negotiationsfor a new contract to the contractors. Reed testifiedto the effect that he sent "written letters" to con-tractors,return receipt requested, as to suchnegotiations around May 9, 1969, and that his cop-ies of such letters were lost in the hurricane of1969 in that area. Mosley denied receipt of suchletters.Mosley further testified as follows as to howthe May 11, 1969, bargaining session was set up.Q. (By Mr. Jolly) Did he make any requestof you?A. Yes.Q.What was that request?A. He asked me if I would call Johnny Wim-pee and Gordon Terry and he said he knew hecouldn't get hold of Clarence, and to call themand see what their feelings were on it.Q.What did you say when he asked you todo that?In fact the meetings in April or May 1967 cannot be said to have beenformal meetings10Based upon Mosley's credited testimony,Reed testified to the effectthat he asked Mosley what to do before he established the account Reed asa witness, at various points, appeared to be building his case As an exam-ple, he tried to establish that the Federal Mediator contacted the contrac-tors for the June 27, 1969, meeting, when in fact, as per his prior affidavit,he had done the contacting I credit Mosley's version of these events overMR. SYKES: Object as self-serving.TRIAL EXAMINER: Overruled.A. I told him I would.Q. (By Mr. Jolly) Did you do it?A. Yes.Q. Did you hear from Mr. Reed again?A. Yes, sir.Q. How long after his first call to you was ituntilyou heardfrom him again?A. I am not forsure.But my next contactwith him was the firstnegotiating session, Iguess youwould call it, I had at the AdmiralBenbow.Jordan testified to the effect that his firstknowledge of the 1969 negotiations was when hereceived a copy of the proposed contract which hadbeen left at a paint store for him. Terry testified tothe effect that he first heard of the 1969 proposedagreementprior to the May 11, 1969,negotiationmeetingwhenReed broughthim a contractproposal. The General Counsel did not use Wimpeeas a witness on the groundsthat his testimonywould be cumulative.The Respondent used Wim-pee as a witnessbut he wasnot questioned on thispoint.Considering Reed'sdemonstratedpropensity tobuild his case and allof the foregoing,Iconcludeand find that the May11, 1969, session was set upby oral communications and not by "written" let-ters. I discredit Reed's testimony to the effect thathe sent"written" letters, return receipt requested,to 11 contractors."On May 11, 1969, the Union (Stokes, Reed, andSimmons) met at the Admiral Benbow Inn withcontractorsWimpee,Terry,andMosley fornegotiation of a new contract. The meeting lasted15 minutes. The Union presented its proposed con-tract which contained proposed wage increases andother changes.Wimpee and Terry told the Unionthat they believed the employees were entitled toraises but that the Union was asking for too muchmoney.Mosley offered to sign and extend thepresent contract terms for 1 year. The Union toldthe contractors that it would take their opinionsback to the membership for approval.Before, after, and during this May 11, 1969,negotiationmeeting,as indicated, Reed, for theUnion, distributed copies of the proposed contractto all contractors who had signed the 1967 bargain-ing agreement.When Reed presented the proposedcontract, after May 11, 1969, to Langford, Lang-ford expressed his opinion as to the contract andapparently indicated that he would go along withReed's version" As in all credibility determinations, the determination must be madeupon the objective facts, testimony,and demeanor of witnesses in the trialIt is not inconceivable that Reed sent written letters with return receiptrequested and that all other witnesses have honestly forgotten such lettersHowever,sufficient evidence to establish the sending of such written lettershas not been presented in this case,nor has Reed been presented as a wit-ness deserving credit on such point W. F. MOSLEY CONTRACTING, INC.19the "consensus" of the others. Jordan, after receiv-ing his copy of the proposed contract, marked uponthe proposed contract his opinion as to the termstherein, and returned the proposed contract toReed's office.Thereafter the Union at a union meeting in-formed its membership of the contractors' opinions.The union membership at such meeting voted to re-ject the contractors' proposals and instructed theunion to take the original union proposal back fornegotiation.It appears that Reed then notified Mosley and theother contractors that the union had rejected theirproposals.A meeting was then set for May 26,1969.Apparently a short time before May 26,1969, Mosley, Wimpee, and Terry met at Mosley'soffice to discuss the contract proposals.12 It appearsin general effect that Wimpee, Terry, and Jordanwere willing to give the employees a 10-cent raiseacross the board and that Mosley's position wassomewhat similar except that he would not give araise for residential work.On May 26, 1969, the Union and contractorsMosley,Wimpee, and Young met at the AdmiralBenbow for negotiations. Mosley's expressed posi-tionwas (1) no raise-residential work, (2) 10cents an hour raise every 6 months-commercialwork, (3) hazardous pay-same as commercial, and(4) industrial pay-15 cents an hour increase over2 years. The contractors were against the Union'scontract proposals concerning showup time androller limitation. The contractors were for 20 centsan hour night pay differential as compared to theUnion's proposal of 40 cents an hour. Wimpee'sposition was that he would give 10 cents an hour in-crease in all rates and would accept the Union'sproposed structural steel rate. The evidence revealsin thisrespect that Wimpee employed employeesmainly for commercial work. Ninety percent of theresidentialwork was performed by RespondentMosley.After the May 26, 1969, negotiations, Reed sawTerry, who told Reed that he was willing to givewage increases. Reed also spoke to Jordan andasked him what he thought about the negotiations.Jordan's specific reply is not revealed by therecord.On May 27, 1969, Reed went by Mosley's officeand copied from Mosley's copy of the proposedcontract notations made by Mosley as to positions.On May 27, 1969, Reed sent a letter to the FederalMediation and Conciliation Service requesting theiraid in respect to negotiations.It13 appears that Reed, after the May 27 meetingwith Mosley, had a union meeting and reported thestatus of the negotiations and the various positionsof the contractors. It further appears that the unionmembership instructed Reed to continue negotia-tions. It appears that Reed contacted Mosley againin early June to tell him in effect that the Union re-jected the contractors' proposals and to ask Mosleyto see if the contractors would change their posi-tions.Mosley told Reed in effect that he was havinganothermeetingwith the other contractors.Thereafter in early June 1969, Wimpee, Mosley,Terry, and Jordan again met in Mosley's office anddiscussed in effect that the Union would not go fortheir last positions. It appears that the foregoingcontractors continued their previously indicatedpositions and also discussed the fact that the cur-rent wages would continue until the termination ofthe present contract. It also appears that Reed latertelephoned Mosley to ascertain whether there hadbeen any changes. Mosley reported the contractors'positions,which in effect constituted no change.Reed requested that Mosley send him a reply inwritingforhisuse in telling the members.Thereafter on June 13, 1969, Mosley sent Reed thefollowing letter:'"At this time I feel that there is no furtherneed for negotiations on the new wage agree-ment. As we previously stated the first offerthat we submitted to you still stands.Looking forward to hearing from you on thematter,Reed telephoned Mosley later to tell him that theUnion could not go for the contractors' proposals.Later Reed was contacted by Dean, of the FederalMediation Service, as to a meeting. Dean, ap-parently busy with other problems also, requestedReed to notify the contractors of the meeting. Reednotified Mosley of the proposed meeting.On June 27, 1969, the Union's representatives,FederalMediator Dean, and Mosley met at theHolidayInn in Biloxi,Mississippi.At this meetingthe parties discussed the contract proposal in ajoint session.After such discussion Dean separatelytalked to the Union and to Mosley. In composite ef-fect the Union agreed to give up its request for a$25 apprentice fee, to remove its rollerlimitation12 Jordan testified to the effect that there were two meetings(Mosley,Jordan, and Wimpee)at Mosley's office in June, that at the first meeting nodecision was made,and that at the second meeting (after the union rejec-tion of their position) certain decisions were made Terry's testimony con-cerned one meeting in Mosley's office apparently at the same time Terry'stestimony was very general,and from the overall facts it appears that thequestions and answers did not hit specific facts Thus I am convinced thathis reference to 20- to 25-cent raises referred to a recollection of the nightrates and not to raises in generalMosley testified as to one meeting Con-sidering all of the facts and the logical consistency thereof, I find the factsas set forth" As the evidence indicates, statements to and by Reed, Mosley, and theothers were loosely worded insofar as much of the meaning with respect tothe issues herein The examination of the witnesses did not specificallyreveal the complete continuity of events The testimony and fair in-ferences clearly reveal that the parties were knowledgeable of each other'spositions at the joint meetings-and the results of each other'smeetings Itis clear that Reed was talking to the individual contractors throughout theperiod and obtaining information as to their viewpoints and the status ofthe negotiations The facts thus warrant inferences that the results of theunion meetings and the contractors' meetings were communicated to theopposing parties1"Considering all of the facts and the logical consistency thereof, I ampersuaded that Reed knew that Mosley's letter referred to the fact that theunresolved issues were still unresolved and not that there was one solidifiedcontractors'position 20DECISIONSOF NATIONALLABOR RELATIONS BOARDdemand, and to drop from 40 cents to 20 cents perhour its night pay differential pay demand. TheUnion continued to demand "show up" time pay.Mosley continuedto insiston no increase in pay forresidential work.Mosley offered 10 cents an hourincreasein pay on commercial work and 15 centsan hour increase on industrial work, and to offerthe commercial rate for structural work. At the endof themeetingReed, of the Union, told Mosley thathe would take his (Mosley's) lastproposal back tothemembership and see what the membershipwanted to do. Reed asked Mosley to try to get therest of the PDCA members together and see whatthey could do, to see if they could come up withmore money. Mosley told Reed that he would try todo so.15Itappears that the Union was aware on July 1,1969, that there was no change in the contractors'positions. In any event the Union held a unionmeeting on or around July 1, 1969. At this meetingthe Union voted to reject the contractors' contractproposals. A strike vote was taken with a resultingtie vote. For some reason, this July 1, 1969, unionmeeting was apparently determined to be null andvoid. It appears that Reed was again in contact withsome of the contractors and information was passedas to the continued status of the negotiations.On July 8, 1969, the Union held another meet-ing,againvotedtorejectthecontractors'proposals, and this time voted to strike the contrac-torson July 9, 1969. After the meeting, Reedtelephoned the various contractor members ofPDCA and notified them of the strike decision.Reed also notified Dean, of the Federal MediationService, to the same effect.The union-directed strike commenced againstMosley,Wimpee, Terry, and Langford on themorning of July 9, 1969. Forty-two of Mosley'sforty-three employees ignored the strike and re-ported to work on July 9, 1969. Whether the otheremployee was sick or joined the strike is not clear.Langford's one or two employees joined the strike.Jordan's 5 to 8 employees, Terry's 6 to 8 em-ployees, and Wimpee's 10 employees, all joined thestrike.Thereafter on the morning of July 9, 1969, Terrywent to Reed's office and discussed the reason forthe strike.Reed told Terry that the strike wascaused by the failure to reach a wage agreementand summarized his own version of the effect of theJune 27, 1969, negotiations. Terry indicated thatthe offers from Mosley were different from theposition taken by the contractors.'6 Jordan alsocame by Reed's office to discuss the situation. Reed15 It is clear that during the negotiations Mosley explained that he couldnot affordto pay the proposedresidential rates and why16The overall facts clearlyreveal that Mosley related accurately at alltimes his position and the generalposition ofthe other contractors Jordancredibly testifiedthat Reedhad toldhim in effect that Mosley had madesuch notification or communication to him as to the contractors' positionsSuch remarks as madeby Terry on July 9,1969, in all probability wereindicated the best thing to then do was for all to at-tend a bargaining session with Dean of the FederalMediation Service.Thereafter on July 9, 1969, a bargaining media-tion session was held with the contractors (Mosle',Wimpee, Jordan, and Terry), the""'-ion, and Deanof the Federal Mediation Service at the HolidayInn. Dean conducted the meeting and discussed "problems with the group as a whole, and thejseparately. There were certain agreements and con-cessions arrived at by all. It was clear that Mosleywould go along with the other contractors exceptwith respect to the residential pay question. Theend result was that Wimpee, Terry, and Jordan andthe Union agreed to contract terms including re-sidential pay rates. Mosley was told by one of thecontractors that he no longer had a vote. It wasclear thatMosley's disagreement as to contrac!terms was with respect to the residential pay rates.Mosley left the meeting with the clear message thathe would not go along with a contractincluding in-creases inthe residential pay rates.Reed then had the 1969 contract typed up andtook the same to the offices of Jordan, Terry, andWimpee for their signatures. There was no placeprovided on said contract for the "contractors as-sociation"to sign,nor did anyone sign the contractpurportedly for an "association." At some point oftime later, a contractor named "Townsend" signedthe contract as a party.Later, apparently after July 25, 1969, Reed againtelephoned and personally approached Mosley andrequested that he sign the 1969 contract. MosleytoldReed both times in effect that he had notchanged his position, that he could not go alongwith the residential rates.Additional EvidenceJordan, Terry, Wimpee, and Mosley all crediblytestified to the effect that they understood that theycould not be bound by a majority vote of the con-tractors (as best described as the 1967 PDCAgroup).Analysis and ConclusionConsidering all of the foregoing, I am persuadedand convinced, and I conclude and find that neitherMosley nor the other contractors (Wimpee, Terry,and Jordan) had conferred upon the PDCA (or thecontended association group) authority to negotiatean agreement that would be binding absent their in-dividual approval thereof."either prompted by a desireto puthis own position in a better light, orbecause Reed was characterizing Mosley's position as the clear position ofall the contractors The overall facts are convincing that the divergent in-terests of Mosley and the other contractors were known, and that Mosleyand the other contractors had different positions on rates of pay for the re-sidential work but otherwise their positions were substantially similar" SeeElectric Theatre, et al ,156 NLRB 1351 W. F. MOSLEYCONTRACTING, INC.21Thus there is no evidence relating to membershipin the PDCA to reveal that mere membership con-ferredbinding negotiating authority upon thePDCA.Nor is there any evidence, written or oral,too reveal that Mosley and the other contractors hadagreed toconebinding negotiating authority uponthe PDCA or upon group bargaining.Furthermore,4hTre is no evidence that Mosley and the other con-tractors ever communicated to the Union that the?DCA or groupassociationhad such bindingauthority.The 1967 and 1969 contracts involved hereinwere utilized by the Union in establishing writtencontractual relations with employers other than thecontended PDCA bargaining association. Thus theterm"employer"as used in the contract wasdesigned to refer to the contracting party involved,as disclosed by the signatures on said contract. Theemployees represented by the Union are set forthas being the employees of the Employer.The lan-guage describing the employment lists to be kept bythe Union refers to employees employed by the em-ployers in the "multi-employer unit"included inthe agreement.This,however,isnot necessarilydescriptive of the"bargaining unit." The Union andemployees may very well agree to employment listsas to certain categories and not as to all categoriesin a bargaining unit.Furthermore,the term"multi-employer"unit as used in the agreement appears torefer to the employees,as described, of all the em-ployers who sign the said agreement. Thus the termcannot be said to be a descriptive term of an ap-propriate bargaining unit but rather a term usedloosely to describe the fact that the employment listisof all such employees employed by all employerswho sign said agreement.The said 1967 and 1969contracts and the other similar type documents in-volved contain no signatures purporting to be onbehalf of a"bargaining association"even wheresuch places for signature are indicated.The "declaration of trust,"apparently executedon May 30, 1967, contains reference to a collec-tive-bargaining agreement entered into by the GulfCoast Chapter of the Painting and Decorating Con-tractors of America,Inc., and the Union on June 1,1967.18 This document,as indicated,contained aplace for signature for Contractors Associationand/or others-but said signature place is blank..The signatures affixed to this document are byLangford,Jordan,Wimpee,Brosh,Young,and AityCompany.Mosley did not sign this document.Again,it is noted that this document has been util-ized by the Union for contractors who admittedlywere not members of the contendedPDCA bar-gaining association. It might be contended that thesignatures of Langford, Jordan,and Wimpee uponthis document constitute in effect a-prior admissionthat their previous actions with regard to the basic1967 contract constituted action by the Gulf CoastChapter of the Painting and Decorating Contrac-tors of America, Inc. However, Mosley did not signthis document and Wimpee, Langford, and Jordanare not respondents herein. Furthermore, Wimpee,Terry, Jordan, and Mosley all credibly testified tothe effect that they did not consider that they hadgiven the PDCA final and binding authority tomake agreements on their behalf. I am convincedthat the totality of the evidence reveals that thereference in the declaration referred to constitutesa loose descriptive term denoting that the em-ployers who were members of PDCA had executedthe same agreement on or around May 11, 1967.The evidence reveals that thereafter Reed ap-proached the contractors on an individual basis andthat the 1969 bargaining was also on an individualbasis. Thus Reed took back to the union member-ship the different positions of Mosley, Wimpee, andthe other contractors to the Union for the unionrates during the 1969 bargaining.Finally, under the circumstances of this case, Igive weight to the credited testimony of Mosley,Wimpee, Terry, and Jordan to the effect that theydid not consider that they had given an associationthe authority to enter into a contract on their be-half without their approval. In sum the totality ofthe evidence reveals that Mosley had not given tothe alleged bargaining association the authority tonegotiate a final and binding agreement that did notmeet with his approval.19 Accordingly, it followsthat the facts do not reveal that Mosley has violatedSection 8(a)(5) and (1) by his refusal to agree tothe 1969 contract agreed to by the other contrac-tors.Upon the basis of the above findings of fact, andupon the entire record in the case, I make the fol-lowing:CONCLUSIONS OF LAW1.W. F. Mosley Contracting,Inc., the Respon-dent,is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.Brotherhood of Painters,Decorators & PaperHangers of America,AFL-CIO, LocalUnion 107,the Union, is, and has been at all times materialherein,a labor organization within the meaning ofthe Act.3.TheRespondent has not engaged in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act, as alleged.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and upon the entire recordin this case, it is recommended that the complaintbe dismissed in its entirety.1flAs indicated previously it is clear that this date had been placed on thedocument at a much later time than on June 1, 1967°And the facts do not otherwise support a finding of conduct violativeof Section8(a)( I ) and(5) of the Act427-835 0 - 74 - 3